Case 7:20-cv-30021-TTC-RSB Document 76 Filed 02/26/21 Page 1 of 1 Pageid#: 1948




                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION

                                                 )
 GEORGE WESLEY HUGUELY                           )
                                                 )
                Petitioner                       )   Civil Action No. 7:20CV30021
                                                 )
                       v.                        )   ORDER
                                                 )
 HAROLD CLARKE,                                  )   By: Hon. Thomas T. Cullen
                                                 )       United States District Judge
                Respondent.                      )


        For the reasons stated from the bench at the February 19th evidentiary hearing and in

 the Court’s earlier memorandum opinion [ECF No. 39], Huguely’s petition for habeas corpus

 is DENIED.

        The Court further finds, for the reasons explained in its memorandum opinion [ECF

 No. 39], that petitioner has failed to make a substantial showing of the denial of his

 constitutional rights as required by 28 U.S.C. § 2253(c)(1). Petitioner’s motion for a certificate

 of appealability [ECF No. 73] is therefore DENIED.

        Judgment is hereby entered for the Respondent. The Clerk is instructed to strike the

 case from the Court’s active docket.

        ENTERED this 26th day of February, 2021.



                                              /s/ Thomas T. Cullen
                                              ________________________________
                                              HON. THOMAS T. CULLEN
                                              UNITED STATES DISTRICT JUDGE
